Citation Nr: 1227496	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for tension headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for spondylosis of the lumbar spine with degenerative changes and facet joint hypertrophy on a degenerative basis at L5-S1 and retrolisthesis of L4-L5, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left knee chronic strains, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for thoracic spine spondylosis, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1994 to August 2000.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

A Board hearing was scheduled at the RO in March 2011.  In March 2011, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is required to attempt to obtain private medical records and to obtain current examinations.

Regarding the claims for increased evaluations for right knee patellofemoral syndrome (right knee disability), left knee chronic strains (left knee disability), thoracic spine spondylosis (thoracic spine disability), and spondylosis of the lumbar spine with degenerative changes and facet joint hypertrophy on a degenerative basis at L5-S1 and retrolisthesis of L4-L5 (lumbar spine disability), remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  The Veteran submitted one treatment record dated in April 2008 and one treatment record dated in April 2009 from a private physical therapist that indicated ongoing treatment for his spine and knee disabilities.  Additionally, a May 2010 letter from a private physician, Dr. MT, indicated treatment since February 2010 for the Veteran's service-connected spine disabilities.  No authorization and consent to release forms were submitted by the Veteran, no other private records are associated with the claims file, and no attempts have been made to obtain these relevant records.  Accordingly, remand is required to attempt to obtain these records.  

Regarding the claims for increased evaluations for the thoracic and lumbar spine disabilities, remand is required for an updated examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2011).  The most recent spine examination was in May 2008.  In a February 2010 VA medical record, the Veteran asserted that his back was locking up more and that he had tried physical therapy without much success.  The Board finds that this indicates that the Veteran's spine disabilities have worsened in the four years since the most recent VA examination.  Accordingly, the RO must provide the Veteran with a current examination. 

Regarding the claims for increased evaluations for the bilateral knee disabilities, remand is required for an updated examination.  A thorough medical exanimation must address prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, because additional private medical records may be associated with the claims file on remand, an additional examination is required upon review of those records.  Accordingly, remand is required for a current bilateral knee examination. 

Regarding the claim for an increased evaluation for headaches, remand is required for an updated examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann, 5 Vet. App. at 284; 38 C.F.R. § 3.326(a).  The most recent VA examination was in May 2008.  At that examination, the Veteran reported two to three migraine headaches per month and approximately three tension headaches per week.  In a July 2009 VA medical record, the Veteran reported three to five migraine headaches per month.  This indicates that the Veteran's migraine headaches are worse than when examined four years ago.  Accordingly, the RO must provide the Veteran with an updated examination to determine the current severity of his headaches 

While on remand, the AMC should obtain recent VA records.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, the most recent VA medical records are dated in June 2010.  Thus, the AMC should obtain recent VA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment dated in and after June 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  The Veteran should specifically be requested to provide information regarding Dr. MT and regarding his private physical therapist.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current residuals and severity of his service-connected headaches.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Following completion of the examination, the examiner should specifically comment as to the frequency and severity of the migraine and tension headaches, to include whether such headaches are very frequent and completely prostrating, and include prolonged attacks productive of severe economic inadaptability.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current residuals and severity of his service-connected right and left knee disabilities.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

All indicated tests and studies, to include range of motion testing of the bilateral knees, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the bilateral knee disabilities, to include the presence and absence of muscle atrophy, subluxation, instability, any impairment of the tibia and fibula, and/or ankylosis.  It must also be determined whether there is additional functional loss due to weakness, fatigability, lack of coordination, restricted or excess movement, or painful movement, including upon repetition movement of the joints.  This must be expressed in terms of the degree of additional range of motion loss.  An opinion must be stated as to whether any knee pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  With respect to any subjective complaints of pain, the examiner is requested to comment on whether pain is visibly manifested on movement of the right and left knees.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current residuals and severity of his service-connected lumbar and thoracic spine disabilities.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner(s) must also be conducted.  The examiner(s) must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the lumbar and thoracic spines, and determine the range of motion of the Veteran's lumbar and thoracic spines, in degrees, noting by comparison the normal range of motion of the spine.  The examiner must comment upon the presence and absence of muscle atrophy, and whether there is additional functional loss due to weakness, fatigability, lack of coordination, restricted or excess movement, or painful movement, including upon repetitive movement.  This must be expressed in terms of the degree of additional range of motion loss.  An opinion must be stated as to whether any pain found in the thoracic and lumbar spines could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  With respect to any subjective complaints of pain, the examiner is requested to comment on whether pain is visibly manifested on movement of the spine.  

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected spine disabilities, including any noted during nerve conduction and/or electromyography studies, to evaluate radiating pain, if any, that results from the service-connected spine disabilities.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


